Citation Nr: 1809499	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-15 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to September 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedurally, the Veteran was denied, in pertinent part, service connection for a low back disability, bilateral shin splints, and a right ankle sprain in the August 2011 rating decision.  The Veteran submitted a notice of disagreement and perfected his appeal in April 2014.  The Board notes that the Veteran originally filed a claim for ankle sprain but later clarified during his compensation examination and again on his April 2014 substantive appeal that he is claiming a sprain in the right ankle, and not the left.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACTS

1.  The Veteran has not been diagnosed with bilateral shin splints since the date of claim and during the pendency of this appeal.

2.  The Veteran has not been diagnosed with right ankle sprain since the date of claim and during the pendency of this appeal.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral shin splints are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria to establish service connection for a right ankle sprain are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the 'chronic diseases' specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Relevant here, the claimed bilateral shin splints and right ankle sprain are not considered chronic diseases as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) do not apply for these conditions.  

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Shin Splints

The Veteran asserts that he currently has bilateral shin splints as a result of his active duty service. 

Historically, the Veteran's STRs dated in April 2001 show the Veteran was diagnosed with bilateral shin splints after running hills for physical training.  The examiner noted that the Veteran's running shoes were more than 1 year old.  Treatment included Motrin, ice, heat, stretching and new running shoes.  The STRs, including the May 2001 separation examination and Report of Medical History, were silent for any further complaints or treatments for shin splints.

VA received the Veteran's service connection claim for shin splints in September 2010.

As indicated, the Veteran's STRs show a diagnosis of shin splints.  Nonetheless, the existence of a current disability is the threshold element of any service connection claim.  

The Veteran was afforded a VA-contracted examination in May 2011 and he complained of severe pain in his shins, occurring two times per week, and lasting an hour after he went running.  The Veteran was diagnosed with myofascial lower leg pain.  The examiner noted the Veteran's diagnosis of shin splints while in service, but opined that the Veteran did not have a current diagnosis of shin splints.  The examiner explained  that shin splints were pain in the anterior tibial area from muscle or connective tissue inflammation and indicated that they were episodic in nature and could be helped by stretching exercises.  The examiner found that there were no abnormalities in the Veteran's tibialis anterior muscle, bilaterally.  

The Board finds the May 2011 VA etiology opinion highly probative on the question of a current disability; it was rendered after having examined the Veteran and reviewing his claims file.  The examiner based the opinion on specific evidence in the claims file and provided adequate and well-reasoned rationale.  

In analyzing this claim, the Board considered the Veteran's lay statement that he has currently diagnosed bilateral shin splints that are related to service.  The Veteran, as a layperson, is competent to attest to what he observes or senses, such as pain in his shins.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran in this case is not shown to possess the requisite medical training to competently offer a medical diagnosis.  Thus, the Veteran's lay statements as to a current diagnosis of shin splints are not competent.
Moreover, to the extent that he seeks compensation for pain by itself, it is important to note that pain alone is not a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The competent medical evidence demonstrates no pathology to account for any shin pain that he may experience and outweighs any lay reports of current pathology.

Accordingly, the Veteran has not presented competent evidence showing that he has a current diagnosis of bilateral shin splints.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the foregoing, the claim for bilateral shin splints must be denied.  In reaching the conclusions above, the Board considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for bilateral shin splints, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. §§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


Right Ankle Sprain

The Veteran seeks service connection for a right ankle sprain.  The Veteran maintains he suffered an injury to his right ankle during active duty.

On June 13, 2001, the Veteran still complained of ankle and foot pain.  The examiner noted a foot sprain and ordered light duty for three to four weeks.

VA received the Veteran's service connection claim for right ankle sprain in September 2010.

As noted above, the existence of a current disability is the threshold element of any service connection claim.   The Veteran was afforded a VA-contracted examination in May 2011.  The Veteran complained of right ankle pain and stiffness and that it popped regularly.  Upon examination, the examiner found that there was valgus angulation of the Achilles tendon and diagnosed the Veteran with pes planus of the right foot.  The examiner determined that the Veteran's right ankle was normal and that he did not have a current ankle sprain.  

The Board finds the May 2011 VA etiology opinion highly probative; it was rendered after having examined the Veteran's right ankle.

The Board considered the Veteran's lay statements that he has a currently diagnosed right ankle disability related to service.  The Veteran, as a layperson, is competent to attest to what he observes or senses, such as ankle pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is not competent to diagnose a right ankle condition as he is not shown to possess the training and expertise to make these determinations.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Because the threshold element of a current disability has not been demonstrated, the Veteran's claim fails and it is unnecessary to analyze the remaining elements of the claim.  Nevertheless, the Board notes further that the Veteran's STRs show a diagnosis of left ankle sprain, and not a right ankle sprain.  The Veteran argues that the STRs are incorrect and that a sprain occurred to his right ankle while in service.  At any rate, although not claimed, the Veteran is not currently diagnosed with a left ankle sprain as well.

The Veteran has not presented competent evidence showing that he has the claimed right ankle sprain.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  

Based on the foregoing, the claim for a right ankle sprain must be denied.  In reaching the conclusions above, the Board considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle sprain, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. §§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

ORDER

Entitlement to service connection for bilateral shin splints is denied.

Entitlement to service connection for a right ankle sprain is denied.


REMAND

The Board's review of the claims file reveals that additional development is needed with regard to the service connection claim for a low back disability.

The Veteran's medical evidence shows that he has a current low back disability, diagnosed as functional scoliosis and myofascial back pain.  See May 2011 VA-contracted examination.  The Veteran asserts that this current low back disability is related to his military service.

STRs indicate that in July 2001 the Veteran was treated for low back pain.  The examiner noted mild lumbar lordosis and assessed the Veteran with low back pain.  

Thereafter, post-service treatment records show that the Veteran was treated for low back pain in December 2001.

After a May 2011 VA-contracted examination, the examiner concluded that Veteran's low back diagnosis was not related to service and opined that the Veteran's functional scoliosis could develop from overuse of his back.  However, the examiner did not provide adequate rationale as why it was not related to his current low back disability, including the in-service low back injury.  As such, an addendum opinion with complete rationale is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from an appropriate medical provider a medical addendum clarifying the etiology of the Veteran's low back disability.  If the designated examiner feels that a new examination should be afforded to the Veteran, such should be scheduled for him.  

After reviewing the claims file, the examiner is asked to respond to the following:

(a) Clarify that the Veteran's current low back disability, and in doing so, address the 2011 diagnosis of functional scoliosis, confirming that the scoliosis is nonstructural in nature, and not congenital.

(b) Provide an opinion as to whether the Veteran's functional scoliosis with myofascial pain had its onset during active service or is otherwise etiologically related to it, specifically to include the July 2001 in-service treatment for low back injury with assessment of mild lumbar lordosis.  

In providing the opinion, address the 2011's examiner of overuse as a possible etiology and indicate whether such overuse is shown in service; (ii) December 2001 evidence indicating treatment for low back pain; and (iii) The Veteran's lay statements regarding having low back pain due to an injury in service that has been continuous ever since.

A complete rationale for all proffered opinions must be provided.  

2.  Then, readjudicate the service connection claim for the low back disability on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


